Title: From George Washington to Thomas Jefferson, 6 February 1781
From: Washington, George
To: Jefferson, Thomas


                        
                            Sir,
                            Head Quarters New Windsor February 6th 1781
                        
                        I am much obliged to your Excellency for your letter of the 10th of January, giving me an account of the
                            enemy’s incursion into your State. Baron De Steuben has informed me of their successive operations to five miles below
                            Hoods. It is mortifying to see so inconsiderable a party committing such extensive depredations with impunity: but
                            considering the situation of your state, it is to be wondered you have hitherto suffered so little molestation. I am
                            apprehensive you will experience more in future: nor should I be surprised if the enemy were to establish a Post in
                            Virginia till the season for opening the Campaign here. But as the evils you have to apprehend from these predatory
                            incursions are not to be compared with the injury to the common cause and with the danger to your state in particular,
                            from the conquest of those states southward of you, I am persuaded the attention to your imediate safety will not divert
                            you from the measures intended to reinforce the Southern Army and put it in a condition to stop the progress of the enemy
                            in that Quarter. The late accession of force makes them very formidable in  Carolina—too formidible to be resisted
                            without powerfull succours for Virginia; and it is certainly her policy as well as the interest of America to keep the
                            weight of the War at a distance from her. There is no doubt that a principal object of Arnolds operations is to make a
                            diversion in favour of Cornwallis and to remove this motive by disappointing the intention will be one of the surest ways
                            to remove the enemy.
                        We have just received an account that the enemy’s fleet employed in blocking that of our allies at Rhode
                            Island has lately suffered severely by a storm. One seventy four is said to have been stranded and intirely lost on the
                            East End of Long Island—another (same accounts say two others) dismasted and towed into Gardners Bay—and a ninety driven
                            to sea in great distress—I expect every moment a confirmation and the particulars of this agreeable intelligence. I have
                            the honor to be with sentiments of perfect respect and the warmest esteem—Your Excellency’s Most Obedient and Humble
                            servant
                        
                            Go: Washington
                        
                    